Citation Nr: 0431609	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  03-10 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Sonnet Bush, Associate Counsel




INTRODUCTION

The veteran served on active and inactive duty during various 
periods, including service in Southwest Asia during the 
Persian Gulf War.  He left military service in June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Paul, Minnesota which denied the veteran's claim 
of entitlement to service connection for sleep apnea.  

Procedural History

The veteran filed his claim for entitlement to service 
connection for sleep apnea in November 1999.  That claim was 
denied by the RO as not being well grounded in a March 2000 
rating decision.  The veteran submitted a statement in March 
2001 indicating that he would like to have his claim re-
adjudicated in light of the Veterans Claims Assistance Act 
(VCAA), which went into effect November 9, 2000 and which 
eliminated the well groundedness standard.  The RO sent the 
veteran a VCAA notice letter in May 2001 and again denied his 
claim for entitlement to service connection for sleep apnea 
in February 2002.  The veteran duly appealed that decision.  

This claim was previously before the Board in February 2004.  
At that time, the claim was remanded to afford the veteran 
another opportunity to submit a medical nexus statement 
relating the veteran's sleep apnea to his military service 
and to give him a VA examination.  After this development was 
completed, the case was returned to the Board.  


FINDING OF FACT

The medical evidence of record indicates that the veteran's 
currently diagnosed sleep apnea is not etiologically related 
to his military service.

CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by active 
military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
sleep apnea.  Specifically, he contends that his Persian Gulf 
service, specifically the use of pyridostigmine bromide (PB) 
pills during his service overseas in the Persian Gulf, is the 
cause of his current sleep apnea.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act 

The Board has given consideration to the VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated 
the former statutory requirement that claims be well 
grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  The VCAA is accordingly applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the February 2003 SOC of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claim and of the particular deficiencies in the evidence with 
respect to his claim. 

A letter was sent to the veteran in May 2001.  This letter 
informed the veteran that his claim for disability 
compensation benefits for sleep apnea was being reviewed.  
The veteran was advised that in order to establish 
entitlement for service connection, he would need evidence of 
a current disability and medical evidence that the disability 
was incurred in or aggravated by service.  

Another letter was sent to the veteran in February 2004, 
which more specifically addressed the requirements of the 
VCAA.  That letter detailed the evidence needed to 
substantiate a claim for service connection, with particular 
examples of the types of evidence that would satisfy his 
claim.  Specifically, the veteran was told what evidence the 
RO had already received in regards to his claim.  Thus, both 
letters not only notified the veteran of the evidence already 
of record, but also notified him specifically of the 
additional evidence that was needed in his case.

It appears from the contentions and arguments presented by 
the veteran that he is fully aware of the relevant law and 
evidence germane to his claim on appeal, and is aware, as 
well, of the responsibilities that both he and VA share with 
respect to the development of the claim.

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  In both 
letters, the RO informed the veteran that the RO would help 
him get "medical records, employment records, or records 
from other Federal agencies," but that he must provide 
enough information about these records so that they could be 
requested on his behalf.  The RO also advised him in the 
February 2004 letter that a VA medical examination would be 
provided if it was necessary to make a decision in his claim.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b)(1) (2004).  Both letters informed him 
that if he had pertinent medical treatment from private 
physicians or hospitals, he could complete and submit VA Form 
21-4142 to authorize the RO's retrieval of such on the 
veteran's behalf.  Both letters explained that it was 
ultimately the veteran's responsibility to make sure the RO 
receives private evidence.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  Even though the February 2004 letter did 
not specifically request that the veteran provide "any 
evidence in [his] possession that pertains to the claim" (as 
stated in 38 C.F.R. § 3.159 (b)), it did request, after 
detailing examples of different types of pertinent evidence 
to support his claim, that he "Please send what we need."  
The Board believes that this request substantially complies 
with the requirements of 38 C.F.R. § 3.159 (b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

The Board finds that the May 2001 and February 2004 letters 
together properly notified the veteran of the information, 
and medical or lay evidence, not previously provided to VA 
that is necessary to substantiate the claim, and they 
properly indicated which portion of that information and 
evidence is to be provided by the veteran and which portion 
the Secretary would attempt to obtain on behalf of the 
veteran.  The Board notes that even though both letters 
requested a response within 60 days, they also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].  

The Board notes that the fact that the veteran's claim was 
adjudicated by the RO in February 2002, prior to the 
expiration of the one-year period following the May 2001 
notification to the veteran of the evidence necessary to 
substantiate his claim, does not render the RO's notice 
invalid or inadequate.  The recently enacted Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 
2651, ___ (Dec. 16, 2003) [to be codified at 38 U.S.C. §  
____], made effective from November 9, 2000, specifically 
addresses this matter and provides that nothing in paragraph 
(1) of 38 U.S.C.A. § 5103 shall be construed to prohibit VA 
from making a decision on a claim before the expiration of 
the one-year period referred to in that subsection.

Review of the record reveals that the veteran was not 
provided complete notice of the VCAA prior to the initial 
adjudication of this claim, by rating decision in February 
2002.  However, the veteran was provided most VCAA notice in 
the May 2001 letter, and he was provided more substantial 
notice of the VCAA in the February 2004 letter.  

The veteran was provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to the VA notice.  Therefore, there is no prejudice to the 
veteran in proceeding to consider his claim on the merits.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  

In particular, the RO has obtained the veteran's service 
medical records and private and VA treatment records.  The 
veteran was provided a VA medical examination in May 2004, 
the results of which will be referred to below.  The report 
of the medical examination reflects that the examiner 
reviewed the veteran's medical records, recorded his past 
medical history, noted his current complaints, conducted a 
physical examination and rendered appropriate diagnoses and 
opinions.

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claim.  See 
38 C.F.R. § 3.103 (2004).  Neither the veteran or his 
representative has indicated the existence of any other 
evidence that is relevant to his appeal.  In fact, the 
veteran indicated in a March 2001 statement "This is all 
medical records [sic] I can furnish in regards to this 
condition."  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Continuity of symptomatology

When a chronic disease is shown in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes. See 38 C.F.R. § 3.303(b) (2004). In 
order to show a chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic." 38 
C.F.R. § 3.303(b). When the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claim. 38 
C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition. There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

Factual Background

Service medical records do not demonstrate that the veteran 
had any complaints indicative of a sleep disorder during 
service.  In his report of medical history for both his 
retention examination in August 1989 and his separation 
examination in March 1991, the veteran specifically denied 
having trouble sleeping.  

The veteran filed an initial claim of entitlement to VA 
compensation and pension (C&P) benefits in June 1991, 
coincident with his separation from military service.  He did 
not mention problems with sleeping  in general and sleep 
apnea in particular.
A VA C&P examination was completed in September 1992.  The 
veteran did not mention problems sleeping.  Pulmonary 
examination was normal.  No pertinent diagnosis was 
identified. 

Of record are VA outpatient treatment records starting in 
June 1991.  A June 1992 VA treatment record indicates a 
history of "heroic snoring and obstructive sleep apnea."  
VA physician Dr. D.N. referred the veteran for a sleep study 
at a private hospital in July 1997.  T.M.B., M.D., performed 
the sleep study in August 1997.  The results of the study led 
Dr. T.M.B. to diagnose the veteran with severe obstructive 
sleep apnea syndrome. 

The veteran filed an initial claim of entitlement to service 
connection for sleep apnea in November 1999.  A statement 
from the veteran's spouse dated in February 2000 indicated 
that the veteran's sleeping problems began shortly after he 
returned home from the Persian Gulf War.  A statement from 
fellow serviceperson M.T.J. dated in March 2001 indicated 
that he and the veteran took PB tablets every four hours 
while overseas, which caused stomach pains and other 
problems.  The veteran himself submitted a statement in march 
2001 in which he speculated that his sleep apnea may have 
been due to various incidents of service, including being in 
close quarters with prisoners of war from Iraq, being 
"exposed to no-pest strips, etc.". 

As noted in the Introduction, the case was before the Board 
in February 2004.  The Board remanded the case to give the 
veteran an opportunity to submit a medical nexus statement 
relating the veteran's sleep apnea to service.  Additionally, 
a VA examination was ordered.

A VA examination was given in May 2004.  The examiner, V.K., 
M.D., took the veteran's history, performed a physical 
examination and reviewed the veteran's claims folder.  Dr. 
V.K. diagnosed the veteran with sleep apnea, noting the 
veteran's use of a CPAP machine since 1995, and opined that 
there was no relation between the veteran's sleep apnea and 
service.

Analysis

The veteran seeks service connection for sleep apnea.  In 
essence, he ascribes his current sleep apnea to various 
circumstances of service, including medications and 
vaccinations he received during the Persian Gulf war.  See an 
undated statement from the veteran which was received at the 
RO in March 2001.

Preliminary matters

As was noted in the Introduction, the veteran's claim was 
initially denied in March 2000 with the application of the 
now obsolete well groundedness standard.  The claim was 
revisited by the RO and denied using the current standard of 
review, described above, in February 2002. 

Ordinarily, a previous RO decision which was unappealed would 
be final and would be subject to reopening based upon the 
submission of new and material evidence.  In this case, 
however, the intervening enactment of the VCAA
serves to reopen the claim.  See § 7b of the VCAA; see also 
Williams v. Principi, 
15 Vet. App. 189 (2001), citing Spencer v. Brown, 4 Vet. App. 
283, 289 (1993) ["where a claim is based upon a substantive 
right created by a statutory or regulatory provision that did 
not exist at the time of the prior final denial of the claim, 
adjudication of the latter claim is not a 'reopening' of the 
first"], aff'd, 17 F.3d 368 (Fed. Cir. 1994), cert. denied, 
513 U.S. 810 (1994). 

The Board observes that the veteran served in Southwest Asia 
during the Persian Gulf War.  The Board is mindful of law and 
regulations pertaining to certain disabilities occurring in 
Persian Gulf War veterans.  See 38 U.S.C.A. § 1117 (West 
2002); 38 C.F.R. § 3.317 (2004).  However, these regulations 
refer to undiagnosed illness.  In this case, the veteran has 
a diagnosed illness, sleep apnea.  Thus, the Persian Gulf war 
regulations are inapplicable, and the veteran does not 
contend otherwise.  The veteran has, however, contended that 
his Persian Gulf service was the cause of his currently 
diagnosed sleep apnea.  This will be addressed in the Board's 
discussion immediately below.

Discussion

As discussed above, in order to establish service connection 
for the claimed disorder, there must be (1) medical evidence 
of a current disability; (2) evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between (1) and (2).  See 
Hickson, supra.

With respect to Hickson element (1), current disability, both 
Dr. T.M.B. and Dr. V.K. diagnosed the veteran with sleep 
apnea.  Hickson element (1) is accordingly satisfied.

With respect to Hickson element (2), disease or injury in 
service, the Board will separately address the matters of in-
service disease and in-service injury.

With respect to in-service disease, the service medical 
records are negative for any complaints, diagnoses, or 
treatment of a sleep disorder in service.  The veteran 
himself has acknowledged that he did not seek treatment in 
service.  In his February 2003 NOD he stated: "You are 
correct that no in-service treatment was given for any sleep 
disorder."  Not only did the veteran not seek treatment for 
sleep apnea in service, but he also did not indicate any 
sleeping problem upon separation from service.  In his report 
of medical history for his separation examination in March 
1991, the veteran marked "no" when asked if he had frequent 
trouble sleeping.  
He also did not mention sleeping problems in his initial 
claim of entitlement to VA benefits at the time of his 
separation in June 1991, or during his C&P examination the 
next year.  Indeed, he did not file a claim of entitlement to 
service connection for sleep apnea until 1999.  See Shaw v. 
Principi, 3 Vet. App. 365 (1992) [a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim]. 

It appears that the veteran has somewhat obliquely referred 
to the existence of sleep apnea during service.  The veteran 
stated in his February 2003 NOD that his separation 
examination was two months prior to leaving the Persian Gulf 
and three months before actual separation from service.  The 
veteran appears to be implying that his sleep apnea may have 
been present sometime between his March 1991 separation 
examination and June 1991, when he was discharged from 
service.  However, the medical evidence does not support this 
contention.  The medical records show that the veteran sought 
VA treatment beginning in June 1991 and did not complain of a 
sleep problem at that time, nor did he complain of such 
during the September 1992 VA C&P examination.    

Any statement by the veteran to the effect that he had sleep 
apnea during service cannot be considered to be competent or 
probative.  The Court has held that where the determinative 
issue is one of medical causation or a diagnosis, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the issue.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1991). Here, the 
record does not reflect that the veteran possesses the 
medical training and expertise necessary to render an opinion 
concerning a diagnosis of sleep apnea in service. His 
statements, therefore, unsupported by medical evidence, are 
neither competent or probative.  This also applies to the lay 
statement submitted in support of his claim.

With respect to in-service injury, the veteran has contended 
that he received anthrax vaccinations and PB pills.  Service 
medical records show a series of vaccinations in December 
1990 in connection with his call-up to active duty.  Although 
the specific medications are not listed in the service 
medical records, the Board has no reason to doubt that he may 
have received these as he contends.  For the purpose of the 
Board's discussion, Hickson element (2) is met to that 
extent.

With respect to crucial Hickson element (3), medical nexus, 
Dr. V.K. specifically opined in the veteran's May 2004 VA 
examination that there is no relation between the veteran's 
current sleep apnea and service.  There is no medical 
evidence to the contrary.  The veteran himself is attempting 
to provide a nexus between his claimed disability and his 
military service with his own statements and statements from 
his spouse and M.T.J.  These lay statements, however, are not 
probative of a nexus between sleep apnea and military 
service.  See Espiritu, supra; see also Voerth v. West, 13 
Vet. App. 117, 119 (1999) [unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, is not 
probative of a nexus to service].

In this connection, the Board notes the veteran's general 
argument that his sleep apnea should be service-connected 
because of his having served in the Persian Gulf War.  
However, as discussed above service connection will not be 
presumptively granted for Persian Gulf War veterans unless 
they show evidence of an undiagnosed illness.  See 38 C.F.R. 
§ 3.317 (2004).  As the veteran currently has sleep apnea, a 
diagnosed illness, presumptive service connection under 
38 C.F.R. § 3.317 is not applicable to the veteran's claim.  

With respect to various incidents of the war referred to by 
the veteran, such as exposure to medications and 
vaccinations, being close to prisoners of war in confined 
spaces [which somehow implies that sleep apnea is contagious] 
and being exposed to insecticides, this amounts to rank 
speculation on the part of the veteran.  The only medical 
nexus statement of record is against his claim.  He has had 
the opportunity to present competent medical opinions in 
support of his claim, and he has not done so.

The veteran has placed great emphasis on a notation of 
obstructive sleep apnea which is found in a June 1992 VA 
treatment record.  As has been discussed in the law and 
regulations section above, service connection may be granted 
if continuity of symptomatology is demonstrated after 
service.  See 38 C.F.R. § 3.303 (2004).  
In this case, however, as discussed above there is no 
competent medical evidence of a sleeping disorder during 
service, and sleep apnea was first diagnosed in 1997, a 
number of years after service.  With respect to the isolated 
June 1992 reference to obstructive sleep apnea, this was by 
history only.  Moreover, the veteran did not refer to sleep 
apnea during the general VA C&P physical examination in 
September 1992, three months later, and there is no reference 
to sleep apnea for a number of years thereafter.  Finally, 
required medical evidence is lacking. See Voerth v. West, 13 
Vet. App. 117, 120-1 (1999) [there must be medical evidence 
on file demonstrating a relationship between the veteran's 
current disability and the claimed continuous symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent]. Such evidence is lacking in this 
case.  

In conclusion, for the reasons and bases expressed above, the 
Board concludes that Hickson element (3) has not been met.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for sleep apnea.  The benefit sought on appeal is 
accordingly denied.


ORDER

Service connection for sleep apnea is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



